             Case 3:18-cv-01692-JCS Document 93 Filed 09/03/21 Page 1 of 3




1    David W. Martin (SBN 248636)
2    davidwmartin@email.com
     Law Office of David W. Martin
3    5350 James Avenue
4    Oakland, CA 94618
     Phone (510) 332-3943
5    Fax (510) 601-6944
6
     Patric A. Lester (SBN 220092)
7
     pl@lesterlaw.com
8    Lester & Associates
9    5694 Mission Center Road, #358
     San Diego, CA 92108
10   Phone (619) 665-3888
11   Fax (314) 241-5777
     Attorneys for Plaintiff. Devin Cole
12
13   Matthew Morr (admitted pro hac vice)
14   morrm@ballardspahr.com
     BALLARD SPAHR LLP
15   1225 17th Street, Suite 2300
16   Denver, CO 80202
     Telephone: (303) 299-7366
17   Facsimile: (393) 296-3956
18   Attorneys for Defendant Sierra Pacific Mortgage Company, Inc.
19                     IN THE UNITED STATES DISTRICT COURT
20                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
21   DEVIN COLE, on behalf of himself and )            Case No. 3:18-cv-01692-JCS
     all others similarly situated,           )
22                                            )
                                Plaintiff(s), )       CLASS ACTION
23                                            )
            vs.                               )       UPDATED JOINT CASE
24                                            )
     SIERRA PACIFIC MORTGAGE                  )       MANAGEMENT STATEMENT
25   COMPANY, INC., and DOES 1 through)
     10, inclusive                            )
26                              Defendant.    )
                                              )
27                                            )
28



                                                  1
                                   JOINT CASE MANAGEMENT STATEMENT           3:18-CV-01692-JCS
              Case 3:18-cv-01692-JCS Document 93 Filed 09/03/21 Page 2 of 3




1          Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, and
2    this Court’s Order(s), Plaintiff Devin Cole (“Plaintiff”) and Defendant Sierra Pacific
3    Mortgage Company, Inc. (“SPMC” or “Defendant”) jointly file the following Joint
4    Case Management Statement in anticipation of the Case Management Conference
5    scheduled for September 10, 2021.
6    DEVELOPMENTS SINCE PRIOR CASE MANAGEMENT CONFERENCE:
7    Plaintiff’s Position:
8          Plaintiff’s expert has submitted a report regarding the dialing system (“ATDS”
9    or “autodialer”) on August 23, 2021 and defendant’s opposing report is due later this
10   month.
11         Defendant has responded to Plaintiff’s discovery requests but has yet to transmit
12   related document (but is in the process of preparing the documents and the parties
13   anticipate they will be received by Plaintiff prior to the CMC).
14         A “threshold issue” motion regarding the autodialer issue is anticipated and
15   should proceed on the schedule previously set by the Court. On that point, Plaintiff
16   wishes to clarify the briefing schedule for the anticipated motion (ostensibly it will be
17   Defendant’s motion for summary adjudication as to whether defendant used an
18   “autodialer” as defined in the Supreme Court’s recent ruling in Facebook v. Duguid).
19
20   Defendant’s Position:
21         SPMC is on track to serve its rebuttal expert report on the dialing system by the
22   September 23, 2021 deadline. SPMC also intends to depose Plaintiff’s proffered
23   expert prior to the October 22, 2021 deadline to complete expert discovery. SPMC
24   will meet and confer with Plaintiff regarding an agreeable date prior to the Case
25   Management Conference.
26         With respect to the October 29, 2021 deadline to file a motion for summary
27   judgment on the ATDS issue, SPMC wishes to discuss with the Court the form of the
28   motion and the briefing schedule. In addition, SPMC wishes to discuss with the Court



                                                  2
                                    JOINT CASE MANAGEMENT STATEMENT               3:18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 93 Filed 09/03/21 Page 3 of 3




1    its preferred form and manner of any challenge to the admissibility of Plaintiff’s expert
2    testimony. SPMC will meet and confer with Plaintiff regarding these issues prior to
3    the Case Management Conference.
4
5    DATED: September 3, 2021                      /s/ Patric A. Lester
6                                                  Patric A. Lester
                                                   Attorney for Plaintiff Devin Cole
7
8    DATED: September 3, 2021                      /s/ David W. Martin
                                                   David W. Martin
9                                                  Attorney for Plaintiff Devin Cole
10
     DATED: September 3, 2021                      /s/ Matthew Moor
11
                                                   Matthew Morr
12                                                 Attorneys for Defendant Sierra Pacific
13                                                 Mortgage Company, Inc.
14
15                   CERTIFICATION OF APPROVAL OF CONTENT
16         I, David Martin, counsel for Plaintiff, in the above-entitled matter, hereby certify
17   that the required parties have approved and accepted the content of the Joint Case
18   Management Statement and that I have obtained authorization Matthew Morr, for his
19   electronic signature on the Joint Case Management Statement.
20
21   DATED: September 3, 2021                      /s/ David W. Martin
                                                   David W. Martin
22
                                                   Attorney for Plaintiff Devin Cole
23
24
25
26
27
28



                                                  3
                                    JOINT CASE MANAGEMENT STATEMENT               3:18-CV-01692-JCS
